Citation Nr: 0836501	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to November 1961.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2007 
rating decision by the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran was scheduled 
for a videoconference hearing before the Board in October 
2008; at his representative's request (on his behalf), the 
hearing was cancelled.


FINDING OF FACT

On October 9, 2008, prior to the promulgation of the Board's 
decision in the appeal, the Board received written notice 
that the veteran wished to withdraw his appeal with respect 
to the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

As the veteran has withdrawn his substantive appeal in the 
matter of service connection for PTSD, the Board has no 
jurisdiction to consider an appeal in such matter.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §  
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant (or his or her authorized representative) may 
withdraw an appeal in writing or on the record at a hearing 
on appeal at any time before the Board promulgates a final 
decision.  38 C.F.R. § 20.204.  When an appellant does so, 
the withdrawal effectively creates a situation where there no 
longer exists any allegation of error of fact or law.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and the appropriate action 
by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).
In a signed statement received by the Board October 9, 2008, 
the veteran's representative indicated that the veteran 
wished to withdraw from appellate status the claim for 
service connection for PTSD.  This is certainly permissible 
under the Board's rules of practice.  See 38 C.F.R. § 20.204.  
Given the veteran's clear intent to withdraw his appeal in 
this matter, further action by the Board in the matter would 
not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal in the claim of service connection for PTSD is 
dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


